4



          OFFICE   OF THE ATTORNEY   GENERAL   OF TEXAS
                                AUSTIN




Honorable V. bpne        Tats
oeulity     AtAoraay
Eadlton       oouaty
l?8miltoll. 2amo
                                                    \
Dear Sir:                ophloa x0. 0-w    -l        \
                         R.1 Ooadrio~ %awiot bo     omJle&-
 Eomrable W. Bugu~neTate, Page t


 OIL April,       19s9,     OXOU&a              what      h9    tMI88      aP   MSignmSnt           Or
  all his rights and lntermt in the 0ontraot* to the aala
  c. 0. YcM5.llan. Tha colmiaalonaM' coalt or Ealaxlton Ootul-
  ty appnmml this *so-00lleV aaaignwnt, and lpprovefi the
  oontraot a0 betwosn Hmnil.toaCounty and C. 0. Mallan.
. The Attornsy General and the Cogptro'll0rappraml the OOR-
  tract as betmen Hamilton~Countyand C. 0. WHlll0n alono.
  Immedlatsl~after th0 ilnt   aantraot uw onterml lnt0 be-
  twon Hamilton CountJras *First Partp and 8tia w. P. Tur-
  ner and C. 0. XoMillan as Weoond PartT, but befbre the
  Attorney Genneralr0twMl to approve the 80~~0,the 8aid 1.
  F. Turner ala SOWw*     and- the contraof Ma 00mha
  some taxes. He nar i.mlata that he la entltl0Q to oompen-
  aation r0r his ~0x3, and should be paid the ooariulo~
  pmvided ror in the oontnot.
          'pheonly aothorlt~ ror ooormtleaeaterlng into ae-
 unguent tar oontmota la roti in Artiolea w35    and 9SSSa
 0r v8mon*s bnaotat0a Bsri88a cl~rii statutw ai Tonu. ti-
 ti0lO     733s     r0aaa       as    r0um2

               Whenaver the oowia8ioner~ 00art 0r anr 00wb
         tr after thlrtr dam mf$tm !&lo0 to the 0minty
         attorney or dletrlot attorney to rlX8 d@lnqmnt
         tax atits and his railarv to a0 so, shall am    lt
         neooaaary or 0tpeawtt. 6ala ooart mky bontm88
         with any oaapetentattorney to anioree'or aaalat
         in th0 snrorc88k8nt0i the ooli0etion0r a0y aat+
         qu6nt Stats and 00unty taxea~ror a p0r 0-t   on the
         taxes, penalty and lzhoraat aotually oalUata6,
         and aald~ooartla furthsr.authfwiredto pay ior m
         abatraet  or property aaaoaaed or unknown and u&en-
         aered      fxvm'ths          taxes,      intaset           and.pnalty           to   be4
         oolleotetlon such lands, but all .mah payment aa&
         expsnaes shall b0 dontingent upon tha mlleotlan
         of awh taxes, psnalty and intereat. 'Jt shall be
         the duty &the ,oOatit~ attorney, or Oi the dlatribt
         attorney,nh0r0 them la rm oounty attorney, to ae-
         tlrsly ass+ an7 psraen wlthmhe~~ aueh oontraot fa
         made, by f&llng                and     puat&ag        to   a apeaay      oon6lwion
         all     6tdta    ?Or        00&3Stioil        Or      a43lbi$U&         +X08,        apdm
         any oontmot          herein abpvo SPS&rhat pm-
                                 =,a0      as
         riaea that whsre any dlatrlat or ao@at~ attorney
         shall iail'or r&me te tlla and~proswtiteauoh
         suits in gaod ralth, be shall not.be ~cratltlad to
         any fee0 thorsfrrnn,but.suoh is08 ah&l& iuwerth0-
         mm b0 00U.00teb   ai a ~gart 0r MO ooota of auit~
         an& appl$dl on theypaysmnt of tb'ati awhtfen aI-
         low& the attorney pimsearrtlog the 0I3 tr l0& the
Honorable    *.~Bu6me Tate, Page S


     attorney with whom moh oontreet hen been mado is
     hereby fully empoweredand autbDrlmd to prooeed
     in such suits wlthoat the joinder and aaalstauoe
     of said county or dirtrliotattorneya.a
             Art1018 75?6a reads as   r0ii0w8t
          "Wo contraot shall be made or entarad Into
     by the ComnIaaIonera*Court in oonneatlon4th.
     the oolleotionot dellnpuaat taxes where the
     aompanaatlonunder atmh aontraot la more then
     tltteen per oent of the eaount~oolleetad. Sald
     contract mat be approved by both the Comptrol-
     ler end the AttoPney General of the State Or
     Texas, both as to substenon and fonr. Hded
     howeverthe Countr or Dlatrlat Attorney  shall
     not rooelre any oompanratlonror any aeniae8
     he may render in aonneotionwith the perfonuanoe
     of the oontxaot or the taxes oolleotad thanwin-
     aor.”

          We still hold to the oplnlon that the ml&ml
delInquentitax oontreot between Hamilton County as *Flr&
party* and T. P. Turner and C. 0. MaBIllen aa *SeoonU Par-
ty* wee void to+ the reeaona stated in the Attorney Gamer-
al.8 OonferonoeOglnnion Ho. 3084, datea June 22, lOSO. We
are 0noloaIng a aopy 0r that opinlen.
          There 1s an additloxml'reaaonwhy the orlglnal
delinquent tax oontraot wee void, and that was booauee It
wee not approved by the Oomptroller    and tha Attame~  Gen-
oral.  In the oam  of Eastenmod     is. Eendersen  County,62
S.W. (ea) 66, the OomraIaalonof Appwb,      apeeking through
presiding Judge Harvey, said:
            *The oontraot   Involved ln.thle aontro-
      veray~la alearly one *In conneetloawith the
      OoJ3.bOtion of aemiqaent taxes', and, slnae
      same was not approved ‘by the et&e aoaptrol-
      ler end the Attorney Geuerel, it la told.     .A*
      already pointed outs the aathorlty in the
      commiseionera*oourt to eontraot with reapeat
      to collecltlon   of dallnqmmt te4xea prooede
      from the Legfslatme, and fa eubJeet to euah
      lfmitationaas the Leglalatiire    deea fit to
      prasorIbe.    wothingt1s to be rowa in the aot
      of 1931, whlah nan be aonatnred as dIepenaing
      wlth the approval of the eonptroll.er    and the
      AttorneyGeneral uhloh 1s made a reqUIreBkeat
Honorable      W. Eugene Tate, Page 4


       by the other aot. On ttm oontrary, the aot or
       1931 expressly provides that a81pe*Is not ln-
       tauded to change any law nowln atteat regard-
           the colleotlonof delinquenttaxes.’ Seotlon
                           . St. art. 9264a, Seotlon
       41."
          In the case of Sylven Sanders Oompanp ~8. sourry
County, 77 SJi. led) 709, the COUX%Of Civil Appeals at
Eastland, speaking through Chief Jaatiee Kiokman, said:
            *The language or the aot la olear and on-
       ambiguous, ana, If a aontract IS properly dealg-
       nated as one rmde by the oomm.laaIonera*aourt
       *in oonneotlonwith the oolleetlonof delinquent
       taxes,* the same is rold udleaa It has the ap-
       proval of both the designated state ottlalala.~
          In view of the fact that the oontraut ot February
25, 1939, to nfiioh W. F. Tunmar as a party, was void,,it
z;;;gztthat he oannot reoover   ror a-hlng flonmwnbr the
           In the oaas of Seellgaon vs. Low18 t NIll.Xama;
66 Tex. &S, 57 Am. Rep. 693, the Supseme Cmirt of Texa8,
speaking through Aaaoalate Justloe Stayton, mald:
              11      it la well settled, *ii any part
       or a coisid&?atIonla.lllegal,the whole eon-
       alderet%on la void, bemuse pub110 polloy dll
       not permit a party to enroraa a promlaewhIah
       he has obtained by an Illegal sot or an .IllS-
       gal proIpI%e,although he may hare oonneated
       with thie aot or pmtalae another whlah is
                  1 Parsons on Contr
       :2&k       w&her the oonalda&~~~*Ial~~~&
       beoauae it oonalata of some aot prohibited by
       statute   or beoause it rlolates solpGrule of
       the oommon law."
                In the 0884 or Gayer ~8. Prlnoe, 106 23.;; g)
2;;         by the Court of Civil Appeals at AwriUe,

            We ~. . . aresot,,&pfnIonthat the.oon-
       traot of Ootober 14, 1689, was told.'
                                    to 'theaadieput
            'The oontx?wtr aaoort%ing
       ed testimony tended to prevent the admlnidtra-
       tlon or ,+&ee, was oanU*lv to pub110 poliay,
       uuenforeeable,and void.
Honorable pi.Eqene 7!atr,Page 5


              **An onlawful oontrsct eannot form the basis
         of any enforceablelegalor equlbablerights, or
         gpose any legal obligations upon ths garfl6a to
            .

              **Au a general rule a court wlll not aid in
         the enroroemeantor an illegal oontraof at the ln-
         stance of any of the parties theretowhere they
         are In par1 delloto, but will leave the
                                               * gaftlew
         to the egreeaentwhere It rinds them.
                w*Pumuant to the ioregolngrule, the aourts
         till   not aompel 8ptari0   perroxmanoe or an iu0-
         gal uontraat, nor will it al@ a party to mw78r
         yrso,l:    of property to wbloh hs 16 entltled
                   . 10 Ter. Jar. p. 833, par. 1%.
              *The appellantswere not entitled to reeot-
         er on tbt aontract UlscloseU by the teatfmony,
         herme, the ooart oorreatly direotsd a rerdlot
         agalnst them . . .-
          &he u~o-aalled*assigntaunt by W..P. Carnsr eon-
fsrrsd no rlghts on anyone, and had no fame ot:&foot. In
the mu8 or City of San Antonio vu. Rlsohe (Ct.~Cit. ADD.),
og..$,W.388 (writ of error denled), it UN Bald:
              "The franohlse intended baringprlvate;and
         theretone void, an asslgrment thrraot by fhe
         grantees would ,notoonrer any right in the am-
         sigma, ,ror no right had emr paeeed, and none
         aould.be oreated, by an ass'lgnmentot an Invalid
         grant."
          I%+ same holdl+ has been made is npnf,other
aaaes, lnaludlngY?hiteva. Downs,,+0 Teki a; .Wd Amerl-
;a& ~pl~~srs fne,.co. vs. R@dr (Co?. App.) ~81S&W. ted)
   .
          The only way that C. 0. YIaPIll~naaqtired~aq
rights is under the theory that a netioontrlrotras entered
into In April, 1939, between Hamilton Cot&y and C. 0.
KNlllan alone, which contra& waa appxQ78d by the Comp-
troller and Attorney Generals and any right+ aaqtired un-
der or by virtue of'the new aontraat did mt b&n    until
the new contraat was entered into in April.
         The aote of W. P, Turner In amUng the *smelled*
aasigmmnt and of Bnmiltoa County, and th6 Cma~tmb~er and
norable X. Eugene Tats, Page 0


e Attorney General In approving the new contraat in
rll does not amount to a ratificationoi the original'
ntraot mde in Bebruary, to wbioh F. F. Turner mau a
rty, beaauae the original oontreot was void and oould
t b8 FatiffeC. In 10 Tex. Jur. 260, It la said:
       *The effect or illegalityor a contract
  oannot be waived by the parties, and nothing
  that they map do oan give it validity. So an
  illegal oontraat oannot be ratified by either
  D-v.*
        Zt la our oplnlon that IV.F. Turner ie not en-
.tledto any oommfeefonsfor taxes oolleeted durln~ the
80 and under the elrcumetanoeeyou a& about in y&r let-
rr.

                                  Yours very truly




                Al'I?R(>VEDDEC
                           23. 1939


                nTTORN?ZY
                        GENEFiAL
                               OF TEXAS